Citation Nr: 1330574	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-28 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized private medical expenses incurred on January 17, 2009, at the East Jefferson General Hospital.

2.  Entitlement to payment or reimbursement for unauthorized private medical expenses incurred from March 19, 2009, to March 20, 2009, at the East Jefferson General Hospital.


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2009 decisional letters of the New Orleans, Louisiana, U.S. Department of Veterans Affairs (VA) Medical Center (MC).

In July 2011, the Veteran was afforded her requested Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the claims file.  

The VAMC certified this appeal to the Board in July 2010.  Subsequently, additional medical evidence was added to the record.  However, at the Board hearing, the Veteran waived her right to have the VAMC initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this remand, along with her paper claims file. 

The appeal is REMANDED to the VAMC via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 17.1000-1003 (2013).  38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."  The Veteran is seeking compensation under this Act.

Under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA Medical Center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health- plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) (not applicable here); and,

i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for emergency treatment provided.

38 C.F.R. § 17.1002. 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

The Veteran's claims hinge on whether a VA facility was feasibly available to provide the care, and whether the treatments were for a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In this regard, the claims file is completely silent for a medical opinion by a Chief Medical Officer, or other qualified party, as to these criteria.  The VA Fee Clinical Coordinator and the VA Fee Business Manager have provided lay opinions, but these are not medical opinions.  Therefore, the Board finds that medical opinions on these criteria are necessary before the claims can be decided on the merits.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from the Chief Medical Officer, or other qualified party, as to the following: 

(a)  Whether services rendered on January 17, 2009, to the Veteran were for a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(b)  Whether services rendered from March 19, 2009, to March 20, 2009, to the Veteran were for a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c)  Whether VA or other Federal facilities were not feasibly available on January 17, 2009, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical; and,

(d)  Whether VA or other Federal facilities were not feasibly available from March 19, 2009, to March 20, 2009, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

The Board notes that the prudent layperson standard is met by an emergency medical disorder that manifests by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention could result in placing the health of the person in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  76 Fed. Reg. at 79,070-71 (to be codified at 38 C.F.R. 
§ 17.120(b)); 38 C.F.R. § 17.1002(b).

The claims file, including a copy of this Remand, should be made available to the VA examiner for review in conjunction with the opinion, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

2.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental Statement of the Case (SSOC).  Afford her the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

	


                  _________________________________________________
	JENNIFER HWA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

